Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant

2.	The following is a Non-Final, first Office Action responsive to Application Serial Number: 16409485, filed on 05/10/2019. 
Claims 1-16 are pending in the current application and have been rejected below.


Information Disclosure Statement

3. 	The information disclosure statement(s) (IDS) submitted on 04/06/2020 and 03/10/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Claim Objections

4.	Claim 16 objected to because of the following informalities: 
Claim 16 is missing a period at the end of the Claim. 
Appropriate correction is required. See MPEP 608.01(m) ("Each claim begins with a capital letter and ends with a period.").



Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.	Claims 1-16 rejected under 35 U.S.C. 101 because, although they are drawn to statutory categories of system (machine), method (process), or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   

7.	Claim 9 recites A method, comprising: providing a plurality of domains, wherein each of the plurality of domains includes a plurality of sub-domains, wherein each of the plurality of sub-domains has at least one predetermined question associated therewith such that each of the plurality of domains has a plurality of pre-determined questions associated therewith, and wherein each of the predetermined questions has a selected scoring weight associated therewith, allowing a user to input evaluation data of an employee in response to the plurality of pre-determined questions, determining an evaluation score associated with each of the plurality of pre-determined questions based on the evaluation data inputted by the user and the scoring weight associated with each of the plurality of questions, determining an overall evaluation score of the employee from the evaluation scores of the plurality of domains, associating the overall evaluation score with one of a plurality of employee categories, wherein each of the plurality of employee categories has a selected action associated therewith, and displaying at least the plurality of domains and the plurality of sub-domains, which is an abstract idea of Certain Methods of Organizing Human Activity, particularly commercial 
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as an input device, a processor, a client electronic device, a display unit, a computing device, A non-transitory storage medium, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figures 9-12, and paragraphs 58 and 61- 92 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the 
Dependent Claims 14-16 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
Dependent Claims 14-16 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figures 9-12, and paragraphs 58 and 61- 92 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).

Therefore, Claims 1-16 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

9.	Claims 1-6 and 8-16 rejected under 35 U.S.C. 103 as being unpatentable over Zanichelli et al. (US Patent Publication 20140032279 A1 - hereinafter Zanichelli) in view of O'Shea et al. (US Patent Publication 20120047000 A1 - hereinafter O'Shea).

10.	As per Claim 1, Zanichelli teaches:
An employee evaluation system [ZANICHELLI reads on: Fig. 1, development management system 13; Abstract, "A method of management human resource development in a working environment comprising a plurality of employees is provided. The method comprises receiving input data from an employee, wherein input data are indicative of an interest of the employee to a career development; generating a personal profile from the input data; screening the personal profile to determine if the employee is suitable for assessment; if the result of screening is positive, assessing the employee to assign a first score associated with a development attitude of the employee and a second score associated with the current role mastering; storing, in the computer, first and second scores as entries in a two-dimensional development matrix covering an area, and determining if the stored entries are positioned within a talent sub-area defined within the development matrix area."], comprising:
an employee assessment unit for allowing a user to input through an input device evaluation data of an employee and for determining an evaluation score associated with the employee based on the inputted evaluation data [ZANICHELLI reads on: Fig. 1, Self-assessment tool 14; Fig. 2, input data 30; Fig. 5, Receive input data 50; para 64, "Input data are introduced by users in the usual way, e.g. through an application user interface connected to and/or communicating with input applications, such as a Web browser user interface implemented through a visualisation unit (e.g. display) and an input unit (e.g. keyboard, touch screen, etc.) of the workstations. For example, employees can access to the self-assessment tool by clicking a "Tell me about you" link allocated on a page within a company Intranet."; para 83, "In an embodiment, the motivational driver score is determined, e.g. by the HR department, after analysis of a report provided by the person to whom the employee refers to. The report can be for example formed by the answers to an on-line questionnaire filled in by the responsible person. The motivational driver score can be inserted by a user, e.g. of the HR department, in the score database."; para 114, "FIG. 5 is a flow chart showing how management of human resources development is provided in an embodiment consistent with the present disclosure. In 50, input data are received, in a computer, from an employee."], wherein the employee assessment unit includes:
a domain unit for providing a plurality of domains, wherein each of the plurality of domains includes a plurality of sub-domains [ZANICHELLI reads on: Fig. 1, server 11, Self-assessment tool 14, Assessment cluster 22; Fig. 5, Is an entry in a talent sub-area of the matrix? 57; Fig. 8, Are the entries in a talent sub-area of the matrix? 80; para 95, "Preferably, the total area of a development matrix defined in length and breadth by a maximum development attitude score and a maximum role mastering score, respectively, is divided in a plurality of sub-areas, each sub-area being indicative of a level of capabilities related to growth potential and role mastering."; para 97, "FIG. 4 is a graphical representation of an exemplary development matrix in an embodiment consistent with the present disclosure. The matrix area is divided in nine equal sub-areas, each area being indicative of the potential of employees for professional growth."; para 107, "In the example of FIG. 4, each sub-area is automatically defined by defining an area from a maximum role mastering score 46 and a maximum development attitude score 47 and then divide the area into nine equal sub-areas. Personal profiles are clustered in a plurality (in this case nine) of performance clusters."], wherein each of the sub-domains has at least one pre-determined question associated therewith [ZANICHELLI reads on: para 63, "The development management system comprises a self-assessment tool 14 apt to receive input data from users, i.e. employees, and to process the input data so as to generate a personal profile based on the input data. Within the company, a plurality of employees have access to the self-assessment tool that produces a template, and generally a plurality of templates, comprising a query and rendered to the users through an application user interface."; para 65, "In some preferred embodiments, the template has a field format defining data entry requirements and contains open questions and/or topics titles to be filled-in in specific fields. Preferably, a plurality of templates are sequentially rendered to the employee, each template pertaining to a question or topics inviting the employee to provide an answer."] ... 
... a categorization unit for associating the overall evaluation score generated by the accumulation unit with one of a plurality of employee categories [ZANICHELLI reads on: paras 43-45, "receiving, in the computer, a first score associated with a development attitude and a second score associated with a current role mastering for an employee having a personal profile in the assessment group, the first and second score being the result of an assessment procedure on that employee; [0044] creating, by the computer, a two-dimensional development matrix covering an area and having as entries matrix points having as coordinates the first score and the second score, and [0045] determining if the stored entries are positioned within a talent sub-area defined within the development matrix area."; para 144, "FIG. 8 is a flowchart showing how management of human resources development is provided in an embodiment consistent with the present disclosure."; para 145, "A plurality of work levels are stored in a computer (71) and a plurality of employees within the company are grouped in the plurality of work levels so that each employee of the plurality is associated with a work level (72)."], wherein each of the plurality of employee categories has a selected action associated therewith [ZANICHELLI reads on: Fig. 4, ; Fig. 8, Are the entries in a talent sub-area of the matrix? 80, YES, Select talent group of candidates for level transition 81, NO, Further analysis/ No investment/ Continue investment, etc; paras 95, 97, 107, 145, as above; para 96, "In some preferred embodiments, at least one talent sub-area is defined in the development matrix, and employees associated with entries within that talent sub-area area are eligible for vertical growth or promotion."; para 109, "In some embodiments, the talent sub-area forms a batch of high performance employees who are eligible for vertical growth towards roles of higher complexity."; para 111, " In addition, since the personal profiles of all employees having gone through the self-assessment procedure and having passed the screening process can be included in the development matrix, the organization can readily evaluate if and how to invest in employees associated with a particular sub-area of the development matrix."; para 146, "In 73, input data are received, in a computer, from an employee associated with a work level. The input data area indicative of an interest of the employee to a career development."; para 147, "If the growth level does not exceed the growth threshold, screening process is determined to have negative result. Preferably, an indication is provided by the system that the employee cannot proceed with the assessment procedure, e.g. by visualising a label "screening failed" on a display of workstation 19 of FIG. 7 from which users of the HR department are logged in the system."; para 148, " If the employee is determined by the screening process to have a growth level exceeding the growth threshold, the personal profile is associated with an assessment cluster created for the work level of the personal profile and stored in the system."], and
a client electronic device having the input device for allowing the user to input the evaluation data into the employee assessment unit, and a display unit for displaying at least the plurality of domains and the plurality of sub-domains [ZANICHELLI reads on: Figs. 1, 2, 5, paras 64, 114, 115, as above].
Zanichelli does not explicitly teach, but O'Shea teaches:
... such that each of the plurality of domains has a plurality of pre-determined questions associated therewith [O'SHEA reads on: Fig. 2, SURVEY QUESTION STORAGE 206; Fig 7, SUBMIT 702; para 31, "The computer system 200 may include a central server computer 202 and user computers 204 coupled to the central server computer 202 to receive downloads of information from the server 202 and to upload information to the server 202. The central server 202 (also hereinafter referred to as a "Human Resources (HR) server computer") may include the following modules/components/functions, among others: (A) a survey question storage module 206 which stores a set of survey questions to be administered to the employees; (B) a survey administration component 208 which functions to administer the survey questions to the employees via the user computers 204; (C) a survey results storage module 210 which stores data that indicates the employees' responses to the survey questions; (D) a survey analysis component 212 which analyzes the survey data to generate the above-mentioned WEI results for the various managers in the organization; (E) a performance review component 214 which generates, stores, tracks and administers various performance review measures for the managers (and perhaps also for non-management employees), including performance goals related to current and future WEI results; and (F) an intranet server function 216 which implements the host/server function for the server computer 202."; para 49, "At 602 in FIG. 6, one or more individuals skilled in employee survey design may design a survey to be used in generating the above-mentioned WEI results for the managers in the organization. The survey may be dedicated for the purpose of producing the WEI or may include questions directed to other topics as well. The subjects addressed by the survey questions may include (1) employee attitudes toward the organization's/department's compensation policies, (2) training and development opportunities in the organization, (3) the department manager's leadership, (4) organizational culture, and (5) the employee's attitudes toward his/her work assignments."; para 60, "FIG. 7 is an example screen display that may be downloaded from the HR server computer 202 to one of the user computers 204 in connection with administering the survey to the employee who uses the user computer 204. The screen display of FIG. 7 may be displayed on the display component (item 507, FIG. 5) of the user computer 204. In particular, FIG. 7 shows one of the survey questions, with radio buttons arranged to allow the employee to enter his/her response to the question. The employee may then "click" on the "Submit" button 702 to enter his/her response. The HR server computer 202 will then download the next question screen display to the user computer 204."], and 
wherein each of the predetermined questions has a selected scoring weight associated therewith, such that the domain unit determines via a processor an evaluation score associated with each of the pre-determined questions based on the evaluation data inputted by the user and the scoring weight associated with the question [O'SHEA reads on: para 31, as above; para 61, "The weights to be applied to the individual's question scores may have been determined previously based on analysis of earlier experimental administrations of the set of survey questions."; para 63, "The weights to be applied to each survey question may be calculated based on the degree of importance of each of the individual question results relative to the two above-mentioned outcomes of employee engagement, i.e., intent to stay with the company and inspiration to superior performance."],
an accumulation unit for accumulating the evaluation scores generated by the domain unit to determine via the processor an overall evaluation score [O'SHEA reads on: Fig. 8, WEIGHTED AVERAGE RESPONSES FROM EACH EMPLOYEE 802; para 64, "FIG. 7A is a flow chart that illustrates at a high level how the known technique of relative weight analysis is applied in accordance with aspects of the present invention."; para 71, "Reference numeral 822 indicates a table that is derived from table 720 by applying the per question weights to the employee response scores. The last column 824 in table 822 sums across the preceding columns to provide the WEI score attributable to each employee's survey responses."; para 72, "Another table is indicated by reference numeral 826. In table 826, column 828 directly reproduces column 824 from table 822, and thus again sets forth the WEI scores attributable to each employee's survey responses."]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Zanichelli to incorporate the teachings of O'Shea in the same field of endeavor of employee evaluation to include such that each of the plurality of domains has a plurality of pre-determined questions associated therewith, and wherein each of the predetermined questions has a selected scoring weight associated therewith, such that the domain unit determines via a processor an evaluation score associated with each of the pre-determined questions based on the evaluation data inputted by the user and the scoring weight associated with the question, an accumulation unit for accumulating the evaluation scores generated by the domain unit to determine via the processor an overall evaluation score. The motivation for doing this would have been to improve the employee evaluation of Zanichelli by efficiently surveying employees. See O'Shea, Abstract, "Employees of an organization are surveyed concerning their opinions about the work environment provided by the organization.".

11.	As per Claim 2, Zanichelli in view of O'Shea teaches: 
The employee evaluation system of claim 1 [as above], wherein 
Zanichelli does not explicitly teach, but O'Shea further teaches:
the scoring weight associated with each of the plurality of pre-determined questions is different between at least two of the plurality of pre-determined questions [O'SHEA reads on: Fig. 8A, question/score table 820, question/weight score table 822; para 69, "FIG. 8A is a diagram that illustrates calculations performed as part of the process of FIGS. 6 and 8. In particular, FIG. 8A illustrates a simplified example of how a WEI score may be calculated for a single manager (hereinafter referred to as "M"). In this example, M is assumed to have five employees under his/her direction. In the drawing, they are referred to as "employee 1", "employee 2", etc. It is also assumed that the survey on which the WEI score is based consists of 15 questions."; para 70, "Reference numeral 820 in FIG. 8A indicates a table that lists the scores assigned in response to each survey question by each employee in M's group. That is, table 820 represents the raw results of the survey for M's group."; para 71, as above, Claim 1].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Zanichelli in view of O'Shea to incorporate the further teachings of O'Shea in the same field of endeavor of employee evaluation to include the scoring weight associated with each of the plurality of pre-determined questions is different between at least two of the plurality of pre-determined questions. The motivation for doing this would have been to improve the employee evaluation of Zanichelli in view of O'Shea by efficiently surveying employees. 

12.	As per Claim 3, Zanichelli in view of O'Shea teaches: 
The employee evaluation system of claim 1 [as above], wherein 
Zanichelli does not explicitly teach, but O'Shea further teaches:
a first one of the plurality of predetermined questions has a first scoring weight associated therewith, and a second one of the plurality of pre-determined questions has a second scoring weight associated therewith, wherein the first scoring weight is different than the second scoring weight [O'SHEA reads on: Fig. 8A, paras 69-71, as above, Claim 2].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Zanichelli in view of O'Shea to incorporate the further teachings of O'Shea in the same field of endeavor of employee evaluation to include a first one of the plurality of predetermined questions has a first scoring weight associated therewith, and 

13.	As per Claim 4, Zanichelli in view of O'Shea teaches: 
The employee evaluation system of claim 1, wherein the plurality of domains [as above, Claim 1] includes 
Zanichelli further teaches: 
a Performance domain, an Attitude domain and a Maintenance domain [ZANICHELLI reads on: Fig. 3, Performance scores (P), Driver capability scores (C); Fig. 4, Role mastering scores, Development attitude scores; para 18, "receiving, in the computer, a first score associated with a development attitude and a second score associated with a current role mastering for an employee having a personal profile in an assessment group, the first and second score being the result of an assessment procedure on that employee;"; para 33, "In an embodiment, retrieving a current growth level comprises retrieving a performance score and a motivational driver score associated with personal data of the employee, and screening the personal profiles comprises creating, by the computer, a two-dimensional screening matrix having as entries the performance score and the motivational driver score, and evaluating, by the computer, if the performance score and the motivational driver score exceeds a threshold performance score and a threshold motivational driver score, wherein the growth threshold is represented by a two-dimensional coordinate in the screening matrix."; para 80, "Preferably, scores associated with the current growth level comprise a performance score and a motivational driver score. In some preferred embodiments, the screening tool 18 is apt to create a two-dimensional matrix, herein referred to as the screening matrix, having as entries a performance score and a motivational driver score relative to each personal profile stored in the target database 15."; para 88, "Results from the assessment procedure are evaluated by the HR department or other competent departments within the company and, following the evaluation, for each employee who went through the assessment procedure, a first score indicative of a development attitude and a second score indicative of the mastering of the current role of the employee are inserted in a development database 20 within the development management system 13."].

14.	As per Claim 5, Zanichelli in view of O'Shea teaches: 
The employee evaluation system of claim 1, wherein the plurality of domains [as above, Claim 1] includes:
Zanichelli further teaches: 
a first domain having one or more questions associated with the work performance of the employee [ZANICHELLI reads on: Fig. 3, para 33, as above, Claim 4; paras 63, 65, as above, Claim 1],
a second domain having one or more questions associated with behavioral aspects of the employee [ZANICHELLI reads on: Fig. 4, para 88, as above, Claim 4 - development attitude is behavioral aspect], and
a third domain having one or more questions associated with management aspects of the employee [ZANICHELLI reads on: Fig. 3, para 33, as above, Claim 4 - motivation is management aspect].

15.	As per Claim 6, Zanichelli in view of O'Shea teaches: 
The employee evaluation system of claim 1, wherein the plurality of categories [as above, Claim 1] includes: 
Zanichelli does not explicitly teach, but O'Shea further teaches:
a first category directed to employees with the total evaluation score in a first scoring range, a second category directed to employees with a total evaluation score in a second scoring range, where the first scoring range is greater than the second scoring range, a third category directed to employees with a total evaluation score in a third scoring range, where the second scoring range is greater than the third scoring range, a fourth category directed to employees with a total evaluation score in a fourth scoring range, where the third scoring range is greater than the fourth scoring range, and a fifth category directed to employees with a total evaluation score in a fifth scoring range, where the fourth scoring range is greater than the fifth scoring range [O'SHEA reads on: Fig. 8B, LEVEL 852; para 77, "In FIG. 8B, column 852 lists the category level designations as A-E. Column 854 indicates that category A corresponds to the top 10% of WEI scores across the organization. Category B consists of the next highest ranking 20% of WEI scores (roughly the 70th percentile to the 90th percentile). Category C corresponds to the 40th to 70th percentile of WEI scores; category D consists of the WEI scores from the 10th to 40th percentiles; and category E represents the bottom 10% of the WEI scores."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Zanichelli in view of O'Shea to incorporate the further teachings of O'Shea in the same field of endeavor of employee evaluation to include a first category directed to employees with the total evaluation score in a first scoring range, a second category directed to employees with a total evaluation score in a second scoring range, where the first scoring range is greater than the second scoring range, a third category directed to employees with a total evaluation score in a third scoring range, where the second scoring range is greater than the third scoring range, a fourth category directed to employees with a total evaluation score in a fourth scoring range, where the third scoring range is greater than the fourth scoring range, and a fifth category directed to employees with a total evaluation score in a fifth scoring range, where the fourth scoring 

16.	As per Claim 8, Zanichelli in view of O'Shea teaches: 
The employee evaluation system of claim 1 [as above], further comprising 
Zanichelli does not explicitly teach, but O'Shea further teaches:
an adjustment and prediction unit for adjusting the scoring weight associated with one or more questions based on data from the employee assessment unit and based on one or more evaluation parameters [O'SHEA reads on: Fig. 4, SURVEY ADMINISTRATION MODULE 208, PERFORMANCE REVIEW MODULE 214; Fig. 6, ANALYZE SURVEY RESULTS 608; para 93, " In some embodiments, the results of operational administration of the survey may be analyzed by relative weight analysis, or by other techniques, to confirm or adjust the relative weightings of the survey questions to be used in subsequent survey cycles."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Zanichelli in view of O'Shea to incorporate the further teachings of O'Shea in the same field of endeavor of employee evaluation to include an adjustment and prediction unit for adjusting the scoring weight associated with one or more questions based on data from the employee assessment unit and based on one or more evaluation parameters. The motivation for doing this would have been to improve the employee evaluation of Zanichelli in view of O'Shea by efficiently surveying employees. 

17.	As per Claim 9, Zanichelli teaches: 
A method, implemented by a computing device [ZANICHELLI reads on: Fig. 1, development management system 13; Abstract, "A method of management human resource development in a working environment comprising a plurality of employees is provided. The method comprises receiving input data from an employee, wherein input data are indicative of an interest of the employee to a career development; generating a personal profile from the input data; screening the personal profile to determine if the employee is suitable for assessment; if the result of screening is positive, assessing the employee to assign a first score associated with a development attitude of the employee and a second score associated with the current role mastering; storing, in the computer, first and second scores as entries in a two-dimensional development matrix covering an area, and determining if the stored entries are positioned within a talent sub-area defined within the development matrix area."], comprising:
The remainder of the claim rejected under the same rationale as Claim 1 above. 

18.	As per Claim 10, Zanichelli in view of O'Shea teaches: 
The method of claim 9, wherein determining an overall evaluation score of the employee from the evaluation scores of the plurality of domains [as above, Claim 9] comprises 
Zanichelli does not explicitly teach, but O'Shea further teaches:
accumulating the evaluation scores associated with the plurality of pre-determined questions to determine the overall evaluation score [O'SHEA reads on: Fig. 8, WEIGHTED AVERAGE RESPONSES FROM EACH EMPLOYEE 802; paras 64, 71, 72, as above, Claim 1].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Zanichelli in view of O'Shea to incorporate the further teachings of O'Shea in the same field of endeavor of employee evaluation to include accumulating the evaluation scores associated with the plurality of pre-determined questions to determine the overall evaluation score. The motivation for doing this would have been to 

19.	As per Claim 11, Zanichelli in view of O'Shea teaches: 
The method of claim 10, wherein the scoring weight associated with each of the plurality of pre-determined questions [as above, Claim 9] is 
The remainder of the claim rejected under the same rationale as Claim 2 above. 

20.	As per Claim 12, Zanichelli in view of O'Shea teaches: 
The method of claim 9 [as above], further comprising 
The remainder of the claim rejected under the same rationale as Claim 8 above. 

21.	As per Claim 13, Zanichelli teaches: 
A non-transitory storage medium storing instructions that cause a processor [ZANICHELLI reads on: Fig. 1, development management system 13, employee records DB 16, Development DB 20; Abstract, "A method of management human resource development in a working environment comprising a plurality of employees is provided. The method comprises receiving input data from an employee, wherein input data are indicative of an interest of the employee to a career development; generating a personal profile from the input data; screening the personal profile to determine if the employee is suitable for assessment; if the result of screening is positive, assessing the employee to assign a first score associated with a development attitude of the employee and a second score associated with the current role mastering; storing, in the computer, first and second scores as entries in a two-dimensional development matrix covering an area, and determining if the stored entries are positioned within a talent sub-area defined within the development matrix area."; para 62, "Within the networked computing environment a development management system 13 is implemented as a software tool providing high-level application programs. In a client-server architecture, the application programs can be run on the server 11 connected to the user terminals (e.g. workstations) or they can be distributed across a plurality of servers (not shown in the figure). Modules within the development management system described in the following are components or parts of the software tool providing high-level application programs which include database applications, mathematical algorithms, and software infrastructure connecting various software components."] to:  
The remainder of the claim rejected under the same rationale as Claim 1 above. 

22.	As per Claim 14, Zanichelli in view of O'Shea teaches: 
The non-transitory storage medium of claim 13 [as above], wherein the processor is further configured to 
The remainder of the claim rejected under the same rationale as Claim 10 above. 

23.	As per Claim 15, Zanichelli in view of O'Shea teaches: 
The non-transitory storage medium of claim 14 [as above], wherein the processor is further configured to 
Zanichelli does not explicitly teach, but O'Shea further teaches:
associate a different scoring weight with each of the plurality of pre-determined questions [O'SHEA reads on: Fig. 8A, paras 69-71, as above, Claim 2].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to 

24.	As per Claim 16, Zanichelli in view of O'Shea teaches: 
The non-transitory storage medium of claim 13 [as above], wherein the processor is further configured to 
The remainder of the claim rejected under the same rationale as Claim 8 above. 

25.	Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Zanichelli in view of O'Shea in view of Manser et al. (US Patent Publication 20110131082 A1 - hereinafter Manser).

26.	As per Claim 7, Zanichelli in view of O'Shea teaches: 
The employee evaluation system of claim 6, wherein the action associated with the first category [as above, Claim 1] includes 
Zanichelli further teaches:
promoting the employee or providing increased remuneration to the employee [ZANICHELLI reads on: para 118, "In some preferred embodiments, a work level is based on a complexity of tasks to be accomplished by an employee in that level. Complexity may comprise a predefined range of complexity values associated to skills, competencies and level of decision making required to perform successfully in that level. The plurality of work levels may represent up and down the company organisation and how responsibility and activities varies through career. A higher work level entails a higher degree of complexity of tasks to be solved and it is often linked to higher grades. Moving from one level to the next is herein referred to as a level transition." - a level transition is promoting the employee; para 96, "In some preferred embodiments, at least one talent sub-area is defined in the development matrix, and employees associated with entries within that talent sub-area area are eligible for vertical growth or promotion."; para 115, "Employees having scores in the talent sub-area are selected and grouped in a talent group of employees eligible for promotion to higher grade positions (58)."; para 138, "The assessment procedure for a level transition from work level 1 to work level 2 is for example a fast assessment by answering an on-line questionnaire, which is then evaluated by the responsible staff to assign a capability value for each of the first and second plurality of capabilities."; para 145, "A plurality of work levels are stored in a computer (71) and a plurality of employees within the company are grouped in the plurality of work levels so that each employee of the plurality is associated with a work level (72)."; para 148, "If the employee is determined by the screening process to have a growth level exceeding the growth threshold, the personal profile is associated with an assessment cluster created for the work level of the personal profile and stored in the system. .. Employees having scores in the talent sub-area are automatically selected and grouped in a talent group of employees within the work level eligible for a level transition (81)."]; 
wherein the action associated with the second category includes notifying the employee of their relative value to a company [ZANICHELLI reads on: para 82, "In an embodiment, the performance score used as entry in the screening matrix is calculated by the screening tool by making a weighted average over a first performance value attributed to the last working year of the employee and a second performance value attributed to the year preceding the last year, wherein the first performance value is weighted by a factor 0.7 and the second performance value is weighted by a factor 0.3. First and second performance values can be determined by taking the results achieved in the reference year with respect to a target result. First and second performance value can be retrieved by the screening tool from the score database 21."; para 90, "Both first and second scores are associated to individual capabilities of an employee having a personal profile in the assessment group. The first score is referred also to as the development attitude score and is associated on capabilities related to growth potential of that employee."; para 91, "The second score is indicative of how skills and knowledge are used to perform the current job and herein referred also to as the role mastering score. The second score generally pertains to intrinsic or transverse capabilities that an employee possesses independently of the role complexity of the current position or of the growth potential."], 
wherein the action associated with the third category includes recommending the employee for professional development activities [ZANICHELLI reads on: Fig. 8, Select talent group of candidates for level transition 81; para 2, "Within a company, staff development is often encouraged through training, which is made available to an employee either following a recommendation from a more senior employee or as a step in a pre-arranged career path."; para 149, "Employees having scores in sub-areas different from the talent sub-area can be evaluated to require further analysis, further investment by the company for their professional growth .."]; 
Zanichelli does not explicitly teach, but O'Shea further teaches:
wherein the action associated with the fourth category includes generating a performance improvement plan for the employee [O'SHEA reads on: para 80, " If the manager's WEI score for the next year falls below the range, then his/her performance with respect to WEI is less than satisfactory."; para 81, "As indicated by column 862 in FIG. 8B, for categories "A" through "D", the target range is defined as plus or minus 0.05 around the WEI performance goal as calculated from the manager's current WEI score and the applicable improvement goal percentage indicated in column 860. For category "E", the lower bound of the target range, in this example, is the manager's current WEI score multiplied by 1.07, and the upper bound of the target range is 0.05 higher than the figure produced by that multiplication."; para 82, "To give one concrete example of a WEI performance goal and the associated target range, assume that a manager's current WEI score is 3.700. This falls in the "D" category, so that the improvement goal is 3.774 (2% improvement), and the target range is 3.724 to 3.824 (plus or minus 0.05 around the goal)."]; and 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Zanichelli in view of O'Shea to incorporate the further teachings of O'Shea in the same field of endeavor of employee evaluation to include wherein the action associated with the fourth category includes generating a performance improvement plan for the employee. The motivation for doing this would have been to improve the employee evaluation of Zanichelli in view of O'Shea by efficiently surveying employees. 
Zanichelli in view of O'Shea does not explicitly teach, but Manser teaches:
wherein the action associated with the fifth category includes replacing the employee [MANSER reads on: Fig. 6, TALENT VALUE, lower limit line 30, REPLACE; para 56, "Notice how the graph 10 of FIG. 6 graphically displays the information. The graph shows the upper 28 and lower 30 limit lines relating to the employees performance. As shown, the employees performance 32 falls at the lower end of the talent value spectrum and needs to be retrained or terminated."; para 57, "The area between the two lines of the graphical display represents the "channel of acceptability" 34 as shown in FIG. 6. Employees who fall below the lower line 32 are under-performing when their actual performance is compared against their cost to their employer. Employers should actively seek ways to replace or retrain them or adjust their cost appropriately."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Zanichelli in view of O'Shea to incorporate the teachings of Manser in the same field of endeavor of employee evaluation to include wherein the action associated with the fifth category includes replacing the employee. The motivation for doing this .



Conclusion

27.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sabet et al. (US Patent Publication 20160260044 A1) describes a method and system for assessing performance by generating performance analytics metrics.

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623